894 So.2d 1053 (2005)
Willie Joyce VIRGIL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1130.
District Court of Appeal of Florida, Fifth District.
January 28, 2005.
Rehearing Denied March 3, 2005.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Lamya A. Henry, Assistant Attorney General, Daytona Beach, for Appellee.
PLEUS, J.
We affirm Virgil's convictions for aggravated battery and aggravated assault, finding no double jeopardy violation. See Casselman v. State, 761 So.2d 482 (Fla. 5th DCA 2000) (finding single episode in which defendant struck victim and then attempted to hit him sufficient to sustain charges of assault and battery). We reverse the court's restitution order, however, as the State correctly concedes that the trial court lacked jurisdiction to enter such an order after Virgil filed her notice of appeal. Queen v. State, 832 So.2d 956 (Fla. 5th DCA 2002). We remand this matter back to the trial court for a restitution hearing. Pearson v. State, 686 So.2d 721, 722 (Fla. 2d DCA 1997).
CONVICTIONS AFFIRMED; RESTITUTION ORDER REVERSED; REMANDED.
SHARP, W., and TORPY, JJ., concur.